DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims.  No new matter should be entered.
Claim 1 – “a secondary overflow pipe”.
Claim 2 – “a seal arrangement between the manhole surface and the connector”.
Claim 7 – “wherein the flange is securable to an outside surface of the manhole”.
Claim 8 – “a spigot and socket joint”.
Claim 9 – “clip fit arrangement”.
Claim 10 – “wherein the connector and secondary overflow pipe include complementary shaped flanges which flanges is securable to each other”.
Claim 11 – “wherein the flanges are screw threated and engageable with each other”.
Claim 12 – “wherein the flanges includes multiple fasteners to ensure a secure connection”.
Claim 13 – “wherein a seal arrangement is provided between the connector and secondary overflow pipe”.

The drawings are objected to because in Figure 5, drawing element “10” should be --18-- to designate the manhole sidewall.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
Line 1 – the abstract should not use legal phraseology, i.e., “The invention provides for” should be deleted.
Lines 4-5 – the abstract should not speak to purported merits, i.e., “to reduce turbulence and facilitate a smooth flow pattern and maximum flow capacity”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 6, line 4 – add a period after “square”.
Paragraph 30, line 4 – replace “he” with --the--.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 needs to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Correction is required.

Claim 2 is objected to because of the following informalities:  Line 2 – replace “the” before “manhole surface” with --a--.
Correction is required.

Claim 6 is objected to because of the following informalities:  Line 3 – replace “the” before “inside” with --an--.
Correction is required.

Claim 7 is objected to because of the following informalities:  Line 2 – replace “the” before “outside” with --an--.
Correction is required.

Claim 10 is objected to because of the following informalities:  Line 3 – replace “is” after “flanges” with --are--.
Correction is required.

Claim 11 is objected to because of the following informalities:  Line 2 - replace “threated” with --threaded--.
Correction is required.

Claim 14 is objected to because of the following informalities:
Lines 2-3 – replace “the” before “operatively” with --an--.
Line 3 – replace “the” before “existing” with --an--.
Line 6 – replace “increase” with --increasing--.
Line 6 – replace “the” before “capacity” with --a--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “The invention provides for a secondary overflow pipe and connector connectable to a manhole of a sewer system, the connector being shaped to define a funnel to reduce turbulence and ensure a smooth flow pattern and maximum flow capacity, the secondary overflow pipe increasing overall capacity of the sewer system during peak flows”.  
It is not clear what is being recited with regard to the invention of a secondary overflow pipe and connector.  Is Applicant only reciting a connector that is shaped like a funnel as the invention?  Applicant has not set forth any other limitations with regard to the invention.  As it is not clear what Applicant is trying to claim, Examiner is interpreting this claim as best understood where Applicant has claimed a connector that is shaped to define a funnel.
Further, claims 4-14, which depend from claim 1 and each subsequent claim depending from the previous dependent claim, recite alternatives which appear to be mutually exclusive of the previous recited element.  Examples of these are set forth below.  As it is not clear what Applicant is reciting in claims 2-14, Examiner is interpreting these claims as best understood.

Claim 4 recites “wherein the seal arrangement is a rubber seal arrangement”.  However, claim 3, from which claim 4 depends, recites that the seal arrangement is a bitumen seal.  It is therefore unclear how the seal arrangement is now being recited as a rubber seal arrangement.  In the specification (see paragraph 24), the seal arrangements are only disclosed as alternatives.  As it is unclear what Applicant is trying to claim, Examiner is interpreting that it would be obvious to substitute an alternative as defined in the specification.

Claim 5 recites “wherein the seal arrangement is cementitious”.  However, claim 4, from which claim 5 depends, recites that the seal arrangement is a rubber seal arrangement.  It is therefore unclear how the seal arrangement is now being recited as a cementitious arrangement.  In the specification (see paragraph 24), the seal arrangements are only disclosed as alternatives.  As it is unclear what Applicant is trying to claim, Examiner is interpreting that it would be obvious to substitute an alternative as defined in the specification.

Claim 7 recites “wherein the flange is securable to the outside surface of the manhole”.  However, claim 6, from which claim 7 depends, recites the flange being securable to the inside of the manhole.  It is therefore unclear how the flange is now being recited as being securable to the outside surface of the manhole if the flange was securable to the inside of the manhole.  In the specification (see paragraph 42), the flange being securable to the outside of the manhole is a different embodiment of the invention from the flange being securable to the inside of the manhole.  As it is unclear what Applicant is trying to claim, Examiner is interpreting that as long as the flange could be securable to an outside of the manhole, this claim limitation has been met.

Claim 9 recites “wherein the secondary overflow pipe is connectable to the connector by means of a clip fit arrangement”.  However, claim 8, from which claim 9 depends, recites a connection via a spigot and socket joint.  It is therefore unclear how the connection is now being recited as a clip fit arrangement.  In the specification (see paragraph 34), the connections are only disclosed as alternatives.  As it is unclear what Applicant is trying to claim, Examiner is interpreting that it would be obvious to substitute an alternative as defined in the specification.

Claim 10 recites “wherein the connector and secondary overflow pipe include complementary shaped flanges which flanges is securable to each other”.  However, claim 9, from which claim 8 depends, recites a connection via a clip fit arrangement.  It is therefore unclear how the connection is now being recited as complementary shaped flanges which flanges are securable to each other.  In the specification (see paragraph 43), the complementary shaped flanges are disclosed as a different embodiment of the invention.  As it is unclear what Applicant is trying to claim, Examiner is interpreting that if the secondary overflow pipe and connector are capable of having complementary shaped flanges, this claim limitation has been met.

Claim 12 recites “wherein the flanges includes multiple fasteners to ensure a secure connection”.  However, claim 11, from which claim 12 depends, recites wherein the flanges are screw threaded and engageable with each other.  It is therefore unclear how the connection is now being recited as having multiple fasteners.  In the specification (see paragraph 27), the flange connections are only disclosed as alternatives.  As it is unclear what Applicant is trying to claim, Examiner is interpreting that it would be obvious to substitute an alternative as defined in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner et al U.S. Patent No. 3,758,066.

As best understood by Examiner, with regard to claim 1, Skinner et al disclose a secondary overflow pipe and connector connectable to a manhole of a sewer system, the connector (at 32, 34) being shaped to define a funnel (see Figure 2) to reduce turbulence and ensure a smooth flow pattern and maximum flow capacity, the secondary overflow pipe (at 14) increasing overall capacity of the sewer system during peak flows.

As best understood by Examiner, with regard to claim 2, Skinner et al disclose wherein the connector includes a seal arrangement (at 16) between the manhole surface (see Figure 9) and the connector to reduce leakage.

As best understood by Examiner, with regard to claim 3, Skinner et al disclose the wherein the seal arrangement is a bitumen seal (column 2, lines 51-54).

As best understood by Examiner, with regard to claim 3, Skinner et al disclose wherein the seal arrangement is a rubber seal arrangement (column 2, lines 51-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner et al.

As best understood by Examiner, with regard to claim 5, Skinner et al disclose the claimed invention but do not disclose that the seal arrangement is cementitious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal arrangement be cementitious to adapt to different environments and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As best understood by Examiner, with regard to claim 6, Skinner et al disclose wherein the connector includes a flange (at intersection where 32 and 34 meet – see Figure 2), the flange being securable to the inside of the manhole (see Figure 9).

As best understood by Examiner, with regard to claim 7, Skinner et al disclose that a flange (at 42) is securable to the outside surface of the manhole (see Figure 9 where the flange at 42 meets an outer top surface of the manhole at 56).

As best understood by Examiner, with regard to claim 8, Skinner et al disclose wherein the secondary overflow pipe is connectable to the connector by a spigot and socket joint (wherein the overflow pipe can be connected to the connector with a spigot and socket joint).

As best understood by Examiner, with regard to claim 9, Skinner et al disclose wherein the secondary overflow pipe is connectable to the connector by means of a clip fit arrangement (wherein the overflow pipe can be connected to the connector by means of a clip fit arrangement).

As best understood by Examiner, with regard to claim 10, Skinner et al disclose wherein the connector and secondary overflow pipe include complementary shaped flanges which flanges is securable to each other (wherein the connector and overflow pipe can include flanges which are securable to each other).  

As best understood by Examiner, with regard to claim 11, Skinner et al disclose wherein the flanges are screw threated and engageable with each other (wherein the flanges are engageable with each other).

As best understood by Examiner, with regard to claim 12, Skinner et al disclose wherein the flanges includes multiple fasteners to ensure a secure connection (wherein the flanges are engagable with each other).

As best understood by Examiner, with regard to claim 13, Skinner et al disclose wherein a seal arrangement (at 16) is provided between the connector (at 32, 34) and secondary overflow pipe (at 14) to alleviate leakage.

As best understood by Examiner, with regard to claim 14, Skinner et al disclose wherein the connector (at 32, 34) is securable to the operatively upper end of the manhole above the existing main pipe system so that during peak flows any excess sewerage which pushes up in the manhole is redirected via the connector and secondary overflow pipe system, effectively increase the capacity of the sewer system during peak (wherein the connector is capable of being secured to an upper end of a manhole – see Figure 9).

Conclusion
Rossborough, Temple ‘190, Skinner ‘164, Temple ‘780, Skinner ‘437, Guggemos, Rubenstein, Wolf, Williams, KR ‘464 and Lee are being cited to show other examples of a connector shaped like a funnel and an overflow pipe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679